t c summary opinion united_states tax_court lawrence michael spanier petitioner v commissioner of internal revenue respondent pamela spanier petitioner v commissioner of internal revenue respondent docket nos 4692-03s 5428-03s filed date lawrence michael spanier pro_se in docket no 4692-03s pamela spanier pro_se in docket no 5428-03s huong t duong for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petitions were filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in lawrence michael spanier's federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure respondent also determined for a deficiency in pamela spanier's federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 and an addition_to_tax under sec_6651 of dollar_figure and dollar_figure respectively lawrence michael spanier mr spanier and pamela spanier ms spanier were formerly married to each other the issues for decision are which petitioner is entitled to deductions for dependency_exemptions with respect to three children from their former marriage whether either petitioner is subject_to the accuracy-related_penalty under sec_6662 and whether ms spanier is subject_to an addition_to_tax under sec_6651 for failure to timely file her federal_income_tax return the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petitions in these cases were filed both petitioners resided in california the court consolidated these cases for purposes of trial briefing and opinion because they involve common facts and questions of law arising from the separation and divorce of petitioners background petitioners married each other in they were divorced on date three children were born of the marriage leah spanier born on date marissa spanier born on date and aaron spanier born on date petitioners were granted joint custody of their children with ms spanier being the custodial_parent for all three children mr spanier timely filed a form_1040 u s individual_income_tax_return for ms spanier filed a form_1040 for on date on their separate federal_income_tax returns for petitioners each claimed dependency_exemption deductions for their three children ms spanier did not sign a form_8332 release of claim to exemption for child of divorced or separated parents or a statement conforming to the substance of form_8332 and mr spanier did not attach such documentation to his form_1040 respondent issued a letter dated date to mr spanier notifying him that respondent had received two or more federal individual income_tax returns using the same social_security numbers to claim a tax_benefit in separate notices of deficiency dated date respondent disallowed the three dependency_exemption deductions claimed by mr spanier and ms spanier on their respective returns a copy of the judgment of divorce was not offered into evidence however copies of several subsequent court orders were offered relating to various visitation and child and spousal support questions that arose after the divorce none of the court documents addressed the dependency_exemption deductions for the children for federal_income_tax purposes on date mr spanier petitioned the superior court of california requesting a determination that he is entitled to claim dependency_exemption deductions for the children for and and that ms spanier be ordered to execute the necessary releases a hearing was held on date and on date the superior court granted mr spanier's petition the superior court's order states in pertinent part this nunc_pro_tunc order corrects the previous order which failed to reflect the true intention of the court at the time the order was rendered at the time the order was rendered it was the intent of the court to allow the transfer of the dependency_exemptions this order does not constitute a modification of the prior order but rather a clarification of the same 1this letter refers only to duplication of two of the three social_security numbers assigned to petitioners' children no explanation is given for the omission of the third social_security_number discussion respondent's determinations in the notices of deficiency are presumed correct and generally petitioners bear the burden of proving that respondent's determination of income_tax deficiencies is incorrect see rule a 290_us_111 under sec_7491 the burden_of_proof with respect to factual issues relevant to ascertaining the tax_liability of the taxpayer may shift to the commissioner in certain circumstances see prince v commissioner tcmemo_2003_247 the issues in these cases are questions of law and the court decides the issues without regard to the burden_of_proof dependency_exemption deductions there is no dispute that the three children of petitioners are dependents as defined in sec_152 and that each of the children received during the year at issue over half of his or her support from their parents where the parents are divorced and the children are in the custody of one or both parents for more than one-half of the calendar_year sec_152 allows the dependency_exemption deductions to the custodial_parent sec_1_152-4 income_tax regs provides generally that the custodial_parent is determined by the most recent decree of divorce in effect between the parties in these cases there is no dispute that ms spanier was the custodial_parent for the three children however the noncustodial_parent is allowed a dependency_exemption deduction under sec_152 if the custodial_parent signs a written declaration that such custodial_parent will not claim a child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's income_tax return for the taxable_year mr spanier never obtained from ms spanier a completed form_8332 or a written declaration that she would not claim dependency_exemptions for the children therefore the court cannot allow him dependency_exemption deductions under sec_152 mr spanier contends that the superior court's nunc_pro_tunc order dated date clarified the original order and granted him the right to the exemptions for and therefore should be given effect for federal_income_tax purposes in general state court adjudications retroactively changing the rights of the parties are disregarded for federal_income_tax purposes 98_tc_165 n citing 9_tc_47 affd 168_f2d_449 2d cir an exception to this rule is made when the nunc_pro_tunc order retroactively corrects an order which failed to reflect the true intention of the court at the time it was rendered 70_tc_525 45_tc_530 the order at issue herein contains precisely this language in general however state courts cannot by their decisions determine issues of federal tax law 114_tc_184 see also 783_f2d_966 10th cir white v commissioner tcmemo_1996_438 citing with approval 327_us_280 therefore even assuming arguendo that mr spanier is correct in his contention the nunc_pro_tunc order issued by the superior court is ineffective because he did not comply with the requirements set down in the internal_revenue_code the exception granting the noncustodial_parent the exemption under sec_152 applies only if the custodial_parent signs a written declaration ms spanier admittedly the custodial_parent did not sign any such written declaration because mr spanier the noncustodial_parent did not meet the requirements of the internal_revenue_code he simply does not come within the exception provided in sec_152 accordingly the court holds that mr spanier is not entitled to dependency_exemption deductions for leah marissa and aaron for further the court holds that ms spanier is entitled to those dependency_exemption deductions for additions to tax under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty id pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner's determination is incorrect id pincite accuracy-related_penalty respondent determined that mr spanier is liable for a penalty for negligence under sec_6662 for claiming the dependency_exemption deductions for his children respondent also determined that if mr spanier is determined to be entitled to those dependency_exemption deductions ms spanier would be liable for a penalty for negligence under sec_6662 for claiming the same dependency_exemption deductions sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 925_f2d_348 9th cir affg 92_tc_1 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 mr spanier acknowledges that ms spanier is the custodial_parent of their children however he still claimed dependency_exemption deductions for them despite the fact that he had not obtained a waiver of the exemptions from ms spanier while mr spanier took steps in state court in to obtain a clarification of his right to claim dependency_exemption deductions for his children his rights were not clear when he filed his tax_return the court order allowing him the exemptions was not issued until the state court had not previously addressed the issue and mr spanier should have noted that fact when preparing his income_tax return for see nieto v commissioner tcmemo_1992_296 therefore the court concludes that mr spanier is liable for the accuracy-related_penalty as determined by respondent the court further concludes that ms spanier is not liable for the accuracy-related_penalty as determined by respondent failure-to-file addition_to_tax respondent contends that ms spanier is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined without regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that she exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite ms spanier's return was filed on date she did not prove she had reasonable_cause or a lack of willful neglect therefore the court sustains respondent's determination as to the sec_6651 addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered in docket no 4692-03s for respondent and decision will be entered in docket no 5428-03s for petitioner as to the deficiency in income_tax and the accuracy-related_penalty under sec_6662 and for respondent as to the addition_to_tax under sec_6651
